DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-6, 8, 9, and 11-21 are pending.

Drawings
The drawings were received on December 21, 2020.  These drawings are approved.

Specification
	The replacement abstract filed on December 21, 2020 is approved.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, 9, 11-14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2586593 (Kittel; the citations of which are taken from the previously provided translation) in view of WO 2008/100501 (Filiccia) and US 4,564,307 (Ito).
Regarding claim 1, Kittel discloses a plastic component (see Figures 1 and 2) with a substrate (7, 8) comprised of a plastic and at least one first fastening element (3) that is embodied for a form-fitting engagement with a complementarily formed second fastening element (9) and has at least one anchoring element (1, 2) for being embedded and fixed in position in the substrate, characterized in that the substrate is comprised of foam (see paragraph [0006]); the fastening element is comprised of a plastic (see paragraph [0006], [0007]) and the anchoring element has at least two projections (6) and at least two grooves (5) and can thus be non-detachably embedded in the material of the substrate by means of a reliable meshing (see Figures 1 and 2).
Kittel does not expressly disclose the substrate is comprised of soft foam with a weight per unit volume of 50 kg/m3 to 400 kg/ m3 and a Shore A hardness of 5 to 100; and the fastening element is comprised of a thermoplastic plastic.
Filiccia teaches a foam with a weight per unit volume of 50 kg/m3 to 400 kg/ m3 and a Shore A hardness of 5 to 100 (see, e.g., page 4, Figure 3, Figure 4). Filiccia teaches this foam is producible at a low cost and 100% recyclable (see page 1, fourth paragraph; and page 21, final paragraph). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kittel such that the substrate is comprised of soft foam with a weight per unit volume of 50 kg/m3 to 400 kg/ m3 and a Shore A hardness of 5 to 100, as taught in Filiccia, in order to provide a foam that foam is producible at a low cost and 100% recyclable.
Ito teaches thermoplastic plastic (polyurethane) is a known material in the art of form-fitting ball head to ball socket connections and notes the material choice depends on designated use (see column 2, lines 59-68). Therefore, it would have been obvious to one having ordinary 
Regarding claim 3, Kittel teaches the fastening element (3) and the complementarily formed second fastening element (9) are connected to each other through form-fitting and/or non-positive, frictional engagement by means of a ball head and ball socket (see Figures 1 and 2).
Regarding claim 4, the combination of Kittel and Filiccia teaches the plastic component according to claim 3, characterized in that the ball head and ball socket have a passage diameter of 5 mm to 20 mm.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. ball head and socket passage diameters), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kittel and Filiccia such that the ball head and ball socket have a passage diameter of 5 mm to 20 mm as such a modification involves only routine skill in the art. One of ordinary skill in the art would consider such a modification based on size and strength constraints of the ball head and ball socket connection.
Regarding claim 5, the combination of Kittel and Filiccia teaches the plastic component according to claim 4, but does not expressly teach the ball head has a maximum ball head diameter that corresponds approximately to twice the passage diameter.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. ball head and socket passage diameters), modifying the relative dimensions of a prior art device involves only routine skill in the art. Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kittel and Filiccia such that the ball head has a maximum ball head diameter that corresponds approximately to twice the passage diameter as such a modification involves only routine skill in the art. One of ordinary skill in the art would consider such a modification based on size and strength constraints of the ball head and ball socket connection.
Regarding claim 6, Kittel teaches the ball head and/or the ball socket have/has at least two slits (5; see paragraph [0008]).
Regarding claim 8, Kittel teaches the anchoring elements (1, 2) each have an anchoring plate (formed at the part of each element which is flush with its respective substrate).
Regarding claim 9, Kittel teaches the fastening elements (3, 9) are embedded in the substrate (7, 8) so that they are flush (see Figures 1 and 2).
Regarding claim 11, Kittel teaches the plastic component is embodied as a housing for at least predominantly enclosing a component (see Figures 1 and 2).
Regarding claim 12, Kittel teaches the housing is comprised of at least two housing parts that cooperate to define a cavity, which is adapted to the contour of the component, and that is tightly connected to each other to form an essentially closed housing by means of fastening elements provided on the housing parts (see Figures 1 and 2).
Regarding claim 13, Ito teaches the substrate or the housing parts is/are comprised of polyurethane (see column 2, lines 59-68).
Regarding claim 14, Kittel teaches the housing parts are held together by the fastening means by means of a prestressing force when the housing is closed (see paragraph [0008]).
Regarding claim 17, Kittel teaches the ball head and/or the ball socket (9) have/has at least two slits (5; see paragraph [0008]).
Regarding claim 18, Kittel teaches the ball head and/or the ball socket (9) have/has at least two slits (5; see paragraph [0008]).
Regarding claim 21, Kittel teaches the housing parts are held together by the fastening means by means of a prestressing force when the housing is closed (see paragraph [0008]).

Claims 2, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kittel and Filiccia as applied to claim 1 above, and further in view of the publication, Tensile Property Testing of Plastics (MatWeb).
Regarding claim 2, The combination of Kittel and Filiccia teaches the plastic component according to claim 1, but does not expressly teach the at least one fastening element and/or the complementarily formed second fastening element have/has a modulus of elasticity of 800 MPa to 8,000 MPa.
MatWeb teaches plastics are known to have a modulus of elasticity of 800 MPa to 8,000 MPa (see table extending from page 1 to page 2). Further, Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kittel and Filiccia such that the at least one fastening element and/or the complementarily formed second fastening element have/has a modulus of elasticity of 800 MPa to 8,000 MPa; MatWeb teaching plastics are known to have a modulus of elasticity of 800 MPa to 8,000 MPa and material choice is a matter of obvious design choice. One of ordinary skill would consider a plastic within the aforementioned based on strength requirements.
Regarding claim 16, Kittel teaches the fastening element (3) and the complementarily formed second fastening element (9) are connected to each other through form-fitting and/or non-positive, frictional engagement by means of a ball head and ball socket (see Figures 1 and 2).
Regarding claim 19, Kittel teaches the anchoring elements (1, 2) each have an anchoring plate (formed at the part of each element which is flush with its respective substrate).
Regarding claim 20, Kittel teaches the fastening elements (3, 9) are embedded in the substrate (7, 8) so that they are flush (see Figures 1 and 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kittel and Filiccia as applied to claim 1 above, and further in view of US 5,329,677 (Kanzaka).
The combination of Kittel and Filiccia teaches the plastic component according to claim 1, but does not expressly teach the housing parts are integrally joined to one another along at least one edge, forming a hinge region.
Kanzaka teaches it is known in the art of ball head to ball socket connections to form housing parts of said head and socket such that they are integrally joined to one another along at least one edge, forming a hinge region (see Figure 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kittel and Filiccia such that the housing parts are integrally joined to one another along at least one edge, forming a hinge region; Kanzaka teaching it is known in the art of ball head to ball socket connections to form housing parts of said head and socket such that they are integrally joined to one another along at least one edge, forming a hinge region

Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive. On page 9, Applicant asserts Kittel does not disclose any projections or grooves on an anchoring element that is embedded into a substrate. Applicant supports this position by noting the grooves 5 are located on the substrate in Figure 2b. The Examiner respectfully disagrees and directs Applicant’s attention to the previously provided translation of Kittel which sets forth the grooves (5; noted as slots) separate the projections (6; noted as tongues) of the anchoring element (2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 10, 2021